         Case 1:18-cr-00601-PGG Document 383 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

STEVEN ANTONIUS,                                              18 Cr. 601 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

Friday, April 9, 2021 at 12:00 p.m. Any submissions on behalf of the Defendant are due

March 19, 2021, and any submission by the Government is due on March 26, 2021.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       November 13, 2020
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
